Citation Nr: 1536899	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an apportionment to J.H. of the Veteran's Department of Veterans Affairs (VA) benefits during his incarceration, to include whether J.H. is a dependent parent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from August 1985 to May 1986. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2006 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The Board previously remanded the claim in January 2012 for further development of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Board remanded this claim for the purpose of obtaining supporting financial documentation (e.g., income, monthly expenses, tax information, etc.) from the Veteran and his mother, J.H.  Specifically, the Board directed the RO to contact the Veteran and J.H. and request documentation of J.H.'s monthly expenses from 2005 to the present, and to inform the Veteran that he could submit copies/originals of bills, receipts, letters, or other documentation that might verify previously reported expenses.  He was also asked to submit copies of tax forms from the years in which he claimed J.H. as his dependent.  

In April 2012, the RO sent the Veteran a letter notifying him of the aforementioned information.  The Veteran did not respond.  The RO sent another letter to the Veteran in August 2012 and, again, he did not respond.  Significantly, review of the claims file reflects that the Veteran was arrested in February 2012 and that he has been incarcerated in a federal prison in Fort Worth, Texas, and/or Denver, Colorado, since his arrest. See July 2013 Letter from OIG.  Notably, the April 2012 and August 2012 RO notification letters were both sent to a residential address; VA correspondence sent to this residential address has since been returned as undeliverable. See, e.g., January 2014 Appeals Notification Letter.  

In April 2015 correspondence, the Veteran stated that he was currently in prison and that he had not received any "letters from the VA explaining anything to me."  He also stated that he was still financially supporting his mother.  Such correspondence denoted a return address of the Denver Reception and Diagnostic Center (DRDC), a state correctional institution, in Denver, Colorado.  

The United States Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required. See Stegall v. West, 11 Vet. App. 268 (1998).  

In this instance, it appears that the Veteran is still incarcerated and, thus far, no contact has been made with the Veteran regarding the matters discussed in the Board's January 2012 remand.  This should be remedied on remand as indicated below.  


Accordingly, the case is REMANDED for the following action:

1. Contact the DRDC in Denver, Colorado, to determine if the Veteran is incarcerated at that facility or if he is currently at another facility.

All efforts in making such a determination must be clearly documented within the Veteran's claims file.

2. After confirming the Veteran's current mailing address, send an updated letter to both the Veteran and his mother, J.H., to request the following 

(a) supporting documentation for J.H.'s monthly expenses from 2005 to the present, including medical bills, food, clothing, social activities, transportation, personal care items, insurance (life and other), and caregiver costs.  The Veteran should be informed that he might submit copies (or originals) of bills, receipts, letters, or other documentation that might verify the expenses reported. 

(b) Copies of the Veteran's tax forms in which he claimed J.H. as his dependent. 

(c) A detailed list of J.H.'s assets between 2005 and the present, to include all income from children.

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




